

117 HR 3668 IH: Ensuring Water Investments Benefit Communities Act
U.S. House of Representatives
2021-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3668IN THE HOUSE OF REPRESENTATIVESJune 1, 2021Ms. Moore of Wisconsin introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require recipients of assistance for certain water infrastructure projects to provide job training, apprenticeships, and other employment opportunities for low-income persons and very low-income persons, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Water Investments Benefit Communities Act.2.FindingsThe Congress finds that—(1)Federal water infrastructure investments provide State and local governments and other recipients of Federal financial assistance with substantial support for activities that produce significant employment and other economic opportunities;(2)low-income persons and very low-income persons, who live in the areas in most need of such investments, often have restricted access to employment and other economic opportunities;(3)the employment and other economic opportunities generated by projects and activities that receive Federal water infrastructure investments offer an effective means of empowering low-income persons and very low-income persons, particularly those who live in the areas where these funds are being used to improve water infrastructure; and(4)Federal efforts to invest in water infrastructure should also help create employment and other economic opportunities for low-income persons and very low-income persons in areas where these projects are taking place.3.Employment opportunities at water infrastructure projects(a)In generalThe Administrator of the Environmental Protection Agency shall require a covered entity, to the greatest extent feasible, and consistent with existing Federal, State, and local laws and regulations, to provide job training, apprenticeships, and other employment opportunities on a covered project for low-income persons and very low-income persons in the area in which the covered project is located, and to business concerns that provide employment opportunities to low-income persons and very low-income persons.(b)PriorityIn carrying out subsection (a), the Administrator shall require a covered entity to provide job training, apprenticeships, and other employment opportunities in the following order of priority:(1)To low-income persons and very low-income persons residing within the service area of the covered project or the neighborhood in which the covered project is located.(2)To low-income persons and very low-income persons residing within the metropolitan area (or nonmetropolitan county) in which the covered assistance is expended.(3)To residents of an area described in paragraph (1) or (2) who are provided any assistance under a means-tested program administered by a Federal agency, including housing, supplemental nutrition, and temporary needy family assistance.(4)To participants in YouthBuild programs under section 171 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226) or the Job Corps program under subtitle C of title I of such Act (29 U.S.C. 3191 et seq.).(c)State plans and reportsWith respect to a covered entity that is a State, the Administrator shall require the State to—(1)submit to the Administrator for approval a plan for carrying out the requirements of this section; and (2)annually submit to the Administrator a report containing data on job training, apprenticeship, employment, and contract opportunities created in the State pursuant to this section, including, for each covered project carried out by the State or for which covered assistance is provided by the State—(A)how many jobs and other opportunities were created to comply with this section;(B)the total of amount of covered assistance used on the covered project; and(C)the amount of covered assistance used to hire low-income persons and very low-income persons to comply with this section.(d)Regulations(1)DeadlineNot later than 180 days after the date of enactment of this Act, the Administrator shall issue regulations to implement this section.(2)Application dateThe regulations issued under paragraph (1) shall apply to covered assistance made available beginning in the first full fiscal year following the date of enactment of this Act.(3)Complaint processThe Administrator shall include in the regulations issued under paragraph (1) a process by which affected persons or entities may file a complaint alleging a violation of this section.(e)ConsultationIn carrying out this section, the Administrator shall consult with the Secretary of Labor, the Secretary of Health and Human Services, the Secretary of Commerce, the Secretary of Housing and Urban Development, the Secretary of Transportation, the Administrator of the Small Business Administration, and such other Federal agencies as the Administrator determines are necessary.(f)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)ApprenticeshipThe term apprenticeship means an apprenticeship registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).(3)Business concern that provides economic opportunitiesThe term business concern that provides economic opportunities has the meaning given such term in section 3 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701u).(4)Covered assistanceThe term covered assistance means financial assistance provided under or pursuant to section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12), title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.), or the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3901 et seq.).(5)Covered entityThe term covered entity means—(A)an entity that receives covered assistance; and(B)a contractor or subcontractor of such entity with respect to a covered project.(6)Covered projectThe term covered project means a project for which an entity receives covered assistance.(7)Low-income person; very low-income personThe terms low-income person and very low-income person have the same meanings given the terms low-income families and very low-income families, respectively, in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).